DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed February 15, 2022 have been fully considered but they are not persuasive.  Applicant argues that the holes of Demtroder “appear to be, from their dimensions, holes for facilitating connections on the lateral surface itself” and that these holes “are not suitable to allow a passage inside the hollow body to the connections between the flange of the hollow body and the two rotating shafts” and “are visibly more narrow than the boltheads shown in the alleged hollow body thus calling into question how such holes would enable any access to those bolts/connectors”.  Examiner fails to see how the alleged narrowness of the holes of Demtroder render them unsuitable for “mounting, inspection, and/or maintenance” of the plurality of removable connections as claimed.  At a bare minimum, these holes would allow for a visual inspection or the plurality of removable connections.  Applicant argues that because element 110 is a rigid tube, that this “suggests that the dimensions of these alleged holes must be limited and that they were not intended to be primary or important features”.  Examiner fails how to see how the rigidity of the element suggests that these holes are limited so as to not allow for mounting, inspection and/or maintenance.  Examiner also fails to see how the importance or lack thereof of the holes renders them unsuitable for mounting, inspection and/or maintenance.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 4-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2012/052022 (Demtroder et al. hereinafter).
With regard to claim 1, Demtroder et al. discloses a wind turbine (2) including: 
a tower (12), 
a nacelle (8) mounted on the tower (12), 
an electrical generator (28) housed in the nacelle (8), a wind rotor (6) rotatably coupled to the nacelle (8) for rotating about a rotational axis and having at least one rotatable blade (4), two rotating shafts (16 and 26) for connecting the wind rotor (6) to the electrical generator (28), a shaft connector (64) for rigidly connecting the two rotating shafts (16 and 26), 
wherein the shaft connector (64) having: 
a hollow body (Fig. 12), 

at least one hole (Fig. 12) provided on the hollow body for accessing the at least one inner flange (116) and the respective plurality of removable connections for mounting, inspection, and/or maintenance.  At a minimum, the holes allow for a visual inspection.  It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.
With regard to claim 2, Demtroder et al. discloses the wind turbine as claimed in claim 1, wherein the shaft connector (64) comprises a second flange (118) being connectable to the other of the two rotating shafts (26).
With regard to claim 4, Demtroder et al. discloses the wind turbine as claimed in claim 1, wherein the hollow body is cylindrical, the axis of rotation being the geometric axis of the hollow body (Fig. 12).
With regard to claim 5, Demtroder et al. discloses the wind turbine as claimed in claim 4, wherein at least one hole is provided on a lateral wall of the hollow body (Fig. 12).
With regard to claim 6, Demtroder et al. discloses the wind turbine as claimed in claim 4, wherein the at least one inner flange (116) is provided at a first base of the 
With regard to claim 7, Demtroder et al. discloses the wind turbine as claimed in claim 1, wherein the at least one inner flange (116) is removably connectable to one of the two rotating shafts (16) (see bolted connection in Fig. 12).
With regard to claim 8, Demtroder et al. discloses the wind turbine as claimed in claim 7, wherein a second flange (118) is removably connectable to the other of the two rotating shafts (26) (see bolted connection in Fig. 12).
With regard to claim 9, Demtroder et al. discloses the wind turbine as claimed in claim 8, wherein the at least one inner flange (116) and the second flange (118) are removably connectable to the respective rotating shafts (16 and 26) by a respective plurality of bolts or a respective plurality of shear pins (see bolted connections in Fig. 12).
With regard to claim 10, Demtroder et al. discloses the wind turbine as claimed in claim 1, wherein the two rotating shafts (16, 26) include a rotor shaft (16) connected to the wind rotor (6) and an input shaft (26) of a gearbox (24) interposed between the wind rotor and the electrical generator.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demtroder et al. in view of USPAP 2019/0277254 (Larsen hereinafter).
With regard to claim 3, Demtroder et al. discloses all of the limitations except for wherein the second flange is an outer flange protruding from the hollow body outwards with respect to the axis of rotation.
Larsen teaches a rotating shaft of a wind turbine having an outer flange (22) on a radially exterior surface of the rotating shaft wherein the outer flange is part of a braking mechanism (paragraphs [0031]-[0033]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Demtroder et al. by providing the second flange is an outer flange protruding from the hollow body outwards with respect to the axis of rotation as taught in Larsen for the purposes of providing a braking mechanism to avoid any potential injuries or damage to service personnel or maintenance equipment (paragraph [0002] of Larsen).
Claims 11 and 12Demtroder et al. in view of USPAP 2012/0131786 (Neumann hereinafter).
With regard to claim 11, Demtroder et al. discloses all of the limitations except for wherein the shaft connector comprises at least one strain measurement device for determining loads transmitted between the two rotating shafts.
Neumann teaches a wind turbine with a rotating shaft comprising at least one strain measurement device (204).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Demtroder et al. by providing the shaft connector comprises at least one strain measurement device as taught in Neumann for the purposes of determining an operating condition of the shaft (paragraph [0036] of Neumann).
With regard to claim 12, the Demtroder et al. modification with regard to claim 11 discloses the wind turbine as claimed in claim 11, wherein the at least one strain measurement device (204) is installed on a surface of the hollow body.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R EASTMAN/Primary Examiner, Art Unit 3745